UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 2) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): August 26, 2011 LEVIATHAN MINERALS GROUP INCORPORATED (Exact name of registrant as specified in its charter) DELAWARE 000-53926 27-2205684 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) J1. Muara Karang Raya No. 48 Jakarta Utara, Indonesia 14450 (Address of principal executive offices) 62 21 6667 2432 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Copies to: David N. Feldman, Esq. Peter DiChiara, Esq. RICHARDSON & PATEL LLP 750 Third Avenue, 9th Floor New York, New York 10017 Telephone: (212) 869-7000 Facsimile: (917) 591-6898 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Current Report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are based upon our current assumptions, expectations and beliefs concerning future developments and their potential effect on our business. In some cases, you can identify forward-looking statements by the following words: “may,” “will,” “could,” “would,” “should,” “expect,” “intend,” “plan,” “anticipate,” “believe,” “approximately,” “estimate,” “predict,” “project,” “potential,” “continue,” “ongoing,” or the negative of these terms or other comparable terminology, although the absence of these words does not necessarily mean that a statement is not forward-looking. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements. Factors that may cause or contribute actual results to differ from these forward-looking statements include, but are not limited to, for example: · adverse economic conditions; · risks related to the market price of metals and commodities; · risks that our mining results of will not be consistent with our geological studies; · risks related to the regulation of mining in Indonesia; · the potential for delays in exploration and mining activities; · the inability to attract and retain qualified senior management and technical personnel; · other risks and uncertainties related to mining and our business strategy. All forward-looking statements speak only as of the date of this report. We undertake no obligation to update any forward-looking statements or other information contained herein. Stockholders and potential investors should not place undue reliance on these forward-looking statements. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements in this report are reasonable, we cannot assure stockholders and potential investors that these plans, intentions or expectations will be achieved. We disclose important factors that could cause our actual results to differ materially from expectations under “Risk Factors” and elsewhere in this current report. These cautionary statements qualify all forward-looking statements attributable to us or persons acting on our behalf. Information regarding market and industry statistics contained in this Current Report is included based on information available to us that we believe is accurate. It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services.Except as required by U.S. federal securities laws, we have no obligation to update forward-looking information to reflect actual results or changes in assumptions or other factors that could affect those statements. See the section entitled “Risk Factors” for a more detailed discussion of risks and uncertainties that may have an impact on our future results. -1- Item 1.01. Entry into a Material Definitive Agreement. On August 22, 2011 (the “Effective Date”), DE Acquisition 3, Inc. (the “Company”) entered into an Agreement and Plan of Share Exchange (the “Exchange Agreement”) with Top Yield Holdings Limited, a British Virgin Islands company (“Top Yield”), the holders of 100% of the issued and outstanding equity interests of Top Yield (the “Top Yield Shareholders”), PT Havilah Abadi Sejahtera, a company incorporated in the Republic of Indonesia (“PT HAS”), and the holder of 99% of the issued and outstanding equity interests of PT HAS, PT Aega Prima, a company incorporated in the Republic of Indonesia (“PT AP”), the holder of 80% of the issued and outstanding equity interests of PT AP, PT Alam Lestari Kencana, a company incorporated in the Republic of Indonesia (“PT ALK”), and the holder of 99% of the issued and outstanding equity interests of PT ALK, Europe-China Commercial Union Holding Limited, a British Virgin Islands company (“ EC ”), and the holder of 100% of the issued and outstanding equity interests of EC , Crown Sail Limited, a British Virgin Islands company (“CS”), and the holder of 100% of CS.The Exchange Agreement provided that the Top Yield Shareholders will sell, convey, assign, transfer and deliver to the Company all of their equity interests in Top Yield in exchange for shares of common stock, par value $0.0001 per share, of the Company (the “Common Stock”).Further, as a result of the Exchange Agreement, the Company issued warrants (the “Shareholder Warrants”)to the Company’s pre-existing shareholders to purchase shares of the Company’s Common Stock.Simultaneous with the date of closing of the exchange of shares pursuant to the Exchange Agreement (the “Share Exchange”), the Company entered into a share cancellation agreement (the “Share Cancellation Agreement”) pursuant to which the stockholders of the Company immediately prior to the closing, canceled certain shares of Common Stock owned by them.The organizational chart of the various companies may be found in “Description of Business”below On the Effective Date, we also sold in a private placement $5,020,000 of Senior Secured Convertible Promissory Notes (the “Notes”) and issued warrants (“Investor Warrants”) pursuant to a securities purchase agreement (the “Securities Purchase Agreement”) with accredited investors. The obligations under the Notes are secured by assets pledged under a security agreement (“Security Agreement”).The Notes will be convertible into shares of our Common Stock. Reference is made to Item 2.01 for a description of the Exchange Agreement, the Share Cancellation Agreement, the Shareholder Warrants, the Securities Purchase Agreement, the Notes, the Investor Warrants and the Security Agreement (collectively, the Transaction Documents’) and the related transactions.The description of the Transaction Documents is qualified in its entirety by reference to the complete text of the Transaction Documents, which are attached hereto as exhibits and incorporated by reference herein. You are urged to read the entire Transaction Documents and the other exhibits attached hereto. All references to us, we, our, Leviathan and the Company refer to Leviathan Minerals Group Incorporated and its subsidiaries and their respective businesses following the consummation of the Transaction Documents. Item 2.01. Completion of Acquisition or Disposition of Assets. On the Effective Date, as a result of the Exchange Agreement, we acquired 100% of the issued and outstanding equity interests of Top Yield in exchange for 16,705,406 shares of our Common Stock. Pursuant to the terms of the Exchange Agreement, our board of directors, which previously consisted of Dennis Nguyen, was increased to seven members comprised of David Supardi, Samuel Zia, Alfredo Levi, Ron Eibensteiner, James Rosenbaum, James Ulland and Mr. Nguyen (“Board”). In addition, the Board appointed David Supardi to serve as Chairman of the Board, Samuel Zia to serve as Chief Executive Officer and President and Janet Gutkin to serve as Chief Financial Officer, Treasurer and Secretary. Because of the change in the composition of our board of directors and the issuance of securities pursuant to the Share Exchange, a change-of-control of our Company occurred on the Effective Date. In April 2012, David Supardi resigned all positions with the Company and Alfredo Levi resigned from the board of directors. Further, according to the terms of the Exchange Agreement, the shareholders of Top Yield provided the Company with an option, for a period of five (5) years from the Effective Date, to purchase 80% of the issued and outstanding equity interests of PT Mitra Sukses Globaldino, a company incorporated in the Republic of Indonesia (“PT MSG”), pursuant to the terms and conditions of a Share Option and Right of First Refusal Agreement by and among the Company and those certain equity owners owning 80% of the issued and outstanding equity interests of PT MSG (they are identical with the shareholders of Top Yield).The shareholders of Top Yield, who are also owners of PT Mulia Andalan Persada (“PT MAP”), also entered into an agreement with us to assign any and all dividends, bonuses and all other distributions (in cash or in kind) that PT MAP receives in respect of its shares in PT AP.The shareholders of Top Yield, owners of PT Mulia Andalan Persada (“PT MAP”), were also required to enterinto an agreement with us to assign any and all dividends, bonuses and all other distributions (in cash or in kind) PTMAP receives in respect of its shares in PTAP.The shareholders of Top Yield, who are also owners of PT Havilah Sukses Bersama (“PT HSB”), also enteredinto an agreement with us to assign any and all dividends, bonuses and all other distributions (in cash or in kind) PT HSB receives in respect of its shares in PT ALK.(See “Description of Business” for an organizational structure chart). -2- Simultaneous with the closing of the Share Exchange, we entered into a Share Cancellation Agreement (the “Share Cancellation Agreement”) pursuant to which we canceled an aggregate of 4,058,588 shares of Common Stock (the “Share Cancellation”) held by our shareholders prior to the Closing in exchange for an aggregate of 753,129 Shareholder Warrants to purchase our Common Stock for $4.25 per share for a period of two years from the Effective Date.The warrants contain standard anti-dilution protection and entitle the holders of the Shareholder Warrants to additional warrants. after the occurrence of any Equity Sale (as defined below), equal to an aggregate of 4% of the number of shares of Common Stock issued in such Equity Sale pro rata in accordance with each Investor’s respective investment.An “Equity Sale” means the first underwritten public offering of shares of Common Stock to the general public under the Securities Act of 1933, as amended, Pursuant to the Securities Purchase Agreement, we issued $5,020,000 of Notes.The Notes bear interest at 10% with a maturity date of February 18, 2013 unless declared due and payable by the investor upon the occurrence of an Event of Default (as defined in the Notes).The amount due under the Notes shall be converted into Common Stock (i) immediately upon the effective date of the listing of the Common Stock on any national securities exchange in the United States or (ii) at the discretion of the investor.The Notes are currently convertible into 1,181,177 shares of Common Stock.The investors in the Notes received an aggregate of 188,282 Investor Warrants to purchase our Common Stock for $4.25 per share for a period of two years from the Effective Date.The warrants contain standard anti-dilution protection and entitle the holders of the Investor Warrants to additional warrants. after the occurrence of any Equity Sale, equal to an aggregate of 1% of the number of shares of Common Stock issued in such Equity Sale pro rata in accordance with each Investors respective investment. As a result of the Share Exchange, we own 100% of the outstanding equity interests of Top Yieldand the Top Yield Shareholders and/or their designees own approximately 94.67% of the Company’s issued and outstanding Common Stock after the Share Exchange without taking into account the shares of Common Stock underlying the Shareholder Warrants, the Notes or the Investor Warrants.According to the terms of the Exchange Agreement and the Share Cancellation Agreement, we now have 17,646,818 shares of Common Stock issued and outstanding.The pre-existing stockholders of the Company and their designees now own approximately 5.33% of the Company’s issued and outstanding Common Stock after the Share Exchange without taking into account the shares of Common Stock underlying the Shareholder Warrants, the Notes or the Investor Warrants. On August 18, 2011, we changed our corporate name from “DE Acquisition 3, Inc.” to “Leviathan Minerals Group Incorporated” by filing a Certificate of Ownership and Merger (“Certificate of Merger”) with the Delaware Secretary of State’s Office, whereby our wholly owned subsidiary (formed for the purpose of effecting the change in our corporate name) was merged with and into the Company and the Company adopted the name of the subsidiary.We effected the name change to better reflect the nature of the business operations expected to be acquired as of the date of the filing of the Certificate of Merger and acquired by us on the Effective Date. As discussed in more detail in Item 5.06 of this report, as a result of the consummation of the transactions under the Transaction Documents, (i) DE Acquisition 3, Inc. ceased being a shell company as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, and (ii) we acquired, in a reverse acquisition transaction, control of Top Yield and its subsidiaries, which are engaged in the business of the exploration, mining, processing, smelting and marketing of tin off the shore of Bangka Island, Indonesia.Item 2.01(f) of Form 8-K states that if the registrant was a shell company, as we were immediately before the reverse acquisition transaction disclosed under Item 2.01, then the registrant must disclose the information that would be required if the registrant were filing a general form registration of securities on Form 10. Accordingly, we are providing information that would be included in a Form 10 had we been required to file such form. Please note that the information provided below relates to the combined entity after the acquisition of Top Yield.Information in response to this Item 2.01 below is keyed to the item numbers of Form 10. -3- Part I. Item 1. Description of Business. History DE Acquisition 3, Inc. was incorporated in Delaware on February 24, 2010, with an objective to acquire, or merge with, an operating business. On the Effective Date, as a result of the Exchange Agreement, we acquired 100% of the issued and outstanding equity interests of Top Yield in exchange for 16,705,406 shares of our Common Stock.Pursuant to the Exchange Agreement, we changed our name to “Leviathan Minerals Group Incorporated and our fiscal year end to December 31, 2011.As a result of the reverse acquisition transaction, we are now engaged in the business of the exploration, mining, processing, smelting and marketing of tin off the shore of Bangka Island, Indonesia. The following chart below presents our current corporate structure: -4- -5- Details of subsidiaries is as follows: Ownership Interest % Name of Subsidiary Country of Incorporation Principal Activities Held by Company: Top Yield Holding Company, Inc. British Virgin Islands Holding company Held through subsidiary: Europe-China Commercial Union Holding, Limited British Virgin Islands Marketing and commodity trading Crown Sail Limited British Virgin Islands Transportation and shipping n/a PT Havilah Abadi Sejahtera Indonesia Holding company 99 99 PT Aega Prima Indonesia Tin exploration and mining 80 50 PT Alam Lestari Kencana Indonesia Tin smelting 99 50 Our Products and Business Strategy Leviathan is an integrated tin mining company involved in the exploration, mining, processing, smelting and marketing of tin off the shore of Bangka Island, Indonesia.Bangka Island is located in the world’s largest tin belt and world’s principal tin-producing center. One of the top ten tin producers operate in Bangka Island – PT Timah.About 80% of worldwide tin deposits are in the form of unconsolidated alluvial deposits and represent significant concentrations of these deposits in South East Asia.Our focus is to increase mining productionto become a large scale producer and global leader of tin. We hold tin concessions in Indonesia spanning approximately 29,359 offshore hectares with 16 exploration permits and 3 operationalproduction permits (in Indonesian, mining permits or concessions are known as Izin Usaha Pertambangan or “IUP”). We currently hold 19 individual concessions (16 Exploration IUP and 3 Operational Production IUP) surrounding Bangka Island.Since 2009, we have mined over 1,096 tonnes of tin bearing sands with average tin concentration ranging between 70% and 72%.Our plan is to increase our tin extraction, smelter and production capabilities through: · The acquisition of additional minerals and reserves; · The expansion of our exploration and drilling programs to all available concessions; · The purchase of additional cutter suction dredgers and bucket ladder dredgers; and · Continued investment of our smelting facilities. -6- PT MSG has 35 individual concessions (all of which are Exploration IUP) surrounding Bangka Island (the “MSG Concessions”).The Company has an option of first right of refusal to acquire 80% of MSG.We believe that the MSG Concessions contains tin.Testing must be performed to determine the extent of the proven and probable reserves. The Company may utilize two types of dredgers: Cutter Suction Dredgers (“CSD”) and Bucket Ladder Dredgers (“BLD”).The dredgers use advance technologies whereby the tin is extracted more efficiently from the alluvial sand, which result in higher concentrations of tin ore, ranging from 70% to 72%.After extraction, the tin ore is transferred to our smelting facilities.The cycle production time from tin ore to tin ingot approximates 20 hours.Our smelting facilities have the annual capacity to produce 6,000 tonnes of tin ingots with 99.85% purity.Our smelting facilities have the annual capacity to produce 6,000 tonnes of tin ingots.For the calendar year ended December 31, 2010, we produced 1,718 tonnes of tin ingots.For the six months ended June 30, 2011, we produced 1,443 tonnes of tin ingots.We export our finished tin ingots to customers in to Singapore and Thailand. We believe that technological advances in our off shore mining process along with additional investment in our smelter facilities will result increased efficiencies and correspond to gross margin improvements. Industry and Market Overview Tin mining operations in Indonesia have taken place for more than 200 years.About 80% of the world’s tin deposits are in the form of unconsolidated alluvial deposits located across the Indonesian tin belt, an area that extends approximately 3,000 kilometers from Thailand, to the Malaysian Peninsula, and down through Indonesia.Tin mining activities were initially influenced by a limited number of large conglomerates, however after the approval of Indonesian local autonomy law and the passing of regional jurisdiction that encouraged independent local income, mining activities transitioned to smaller groups or individual operators.We believe that increased foreign investment, higher prices, positive global outlook, emerging new Asian markets and the rebound and growth of the electronics industry are large factors influencing future expectations of the Indonesia tin industry. Below is a chart of historical and projected Indonesian tin mine production: Source:ITRI -7- Tin is environmentally friendly, odorless, does not rust easily and is used across multiple consumer product verticals.Tin metal is used for manufacturing in the solder industry as well as by the tin plate industry.Other users include traders and merchants. We believe sustainability has also driven other innovative uses of tin including, the use of tin as cement for chromium remediation.As growth in economies in emerging countries in Asia and around the world, we believe the electronics industry continue to experience significant increases in demand for all electronic devices. On a global scale, the tin industry is influenced by the fluctuation of tin prices.The price is determined by the supply and demand of tin through the London Metal Exchange.Tin pricescontinued to move strongly in the second quarter of 2011topping off at $33,000/tonne.While prices have decreased toward the end of 2011,they have increased in 2012 andremain higher than pricesin 2009 and most of 2010. Source:London Metal Exchange (LME) Competition The tin mining sector in Indonesia is highly consolidated, with only a minimal number of private mining companies and state-owned enterprises dominating production.Most of the main Indonesian players are vertically integrated across mining and refining and tend to be focused on a few, selected metals, exposing them to risks of price and production fluctuations thus intensifying competition.We expect this fragmented specific trend to continue within the sector as many new companies seek diversification from lack of focal infrastructure and rising operation costs. Most of the production increases in the tin industry are likely to come from growth in other affecting industries, for example, the rapidly growing emerging Asian market for electronic devices.We believe based on the global growth of tin, our concessions and experienced management team will allow us to compete effectively and grow our share of tin production in the Indonesian market. -8- Source: ITRI and Business Monitor International Indonesian Tin Mining and Smelting Leaders PT Timah, the world's second largest tin producer and the largest tin exporter, is expected to increase Indonesia's tin output from 2011 as production levels recover after flooding and debilitating weather in 2010.The integrated nature of the company’s operation enhances efficiencies and lowers costs. PT Timah diversifies its business via the development of a tin chemical plant in the city of Cilegon, Indonesia and a tin solder plant in Indonesia's Sumatra Island. The company is set to benefit from improvements in mining technology, enabling it to shift a larger portion of production from onshore to offshore mining.Given the problems affecting Timah’s inland production, flooding and debilitating weather in 2010, PT Timah has set a sensible target of raising its offshore production. The company’s plan to increase its capacity for offshore production by purchasing bucket-wheel dredges and cutter suction dredges to accelerate its offshore production going forward. The company was founded in 1976 and is headquartered in Bangka, Indonesia. Malaysia Smelting Corporation Berhad (“MSC”) is engaged in investment holding and the smelting of tin concentrates and tin bearing materials, the production of various grades of refined tin metal under the MSC brand name, and the sales and delivery of refined tin metal and by-products. It has a smelting facility in Butterworth, Malaysia with an annual production capacity of approximately 35,000 tons of refined tin. During the year ended December 31, 2010, MSC produced 43,862 tons of tin metal, of which 45,381 tons from its smelting operations and 6,644 tons from the production of its indirect subsidiary, PT Koba Tin. The company is expected to expand its tin operations hoping to capitalize on forecasted production demand.The company’s strategy is to focus on growth through strategic acquisitions and organic growth where its core expertise, skills and capabilities can add value and make a difference particularly in increasing operating efficiencies and innovating products and services to ensure its continued leadership position in the industry.MSC tin efforts in 2010 were successful realizing a 5% production increase due to operating efficiencies.The company was founded in 1887 and is based in Kuala Lumpur, Malaysia. Thailand Smelting and Refining Co., Ltd., founded in 1963, is recognized worldwide as an industry leader in the manufacture of tin, tin alloys and tin-related products. From the company's London Metal Exchange registered Thaisarco and Phuket brands of pure tin, to specialty alloys, powders and extruded products. Under the Thaisarco brand the company specializes in solutions tailored to meet multiple customer verticals. Thaisarco stays at the leading edge of the tin industry by investing in new technology, research and development. Its processes and technologies cover the complete range of smelting of tin concentrates, refining of tin metal, manufacturing oftin alloys, and the production of a wide range of value-added tin related products. The company’s tin smelting operation started on July 29, 1965. Thaisarco became part of Billiton BV of the Netherlands, a member of the Royal Dutch/Shell Group in 1972. The total ownership of Thaisarco was then acquired by Amalgamated Metal Corporation PLC of the U.K., and by Escoy Holding Company of Malaysia and Thaisarco has been a member of the AMC Group since July 1995. Other Countries Contribute to Competition Although Indonesia may be the world’s largest exporter of tin, it is not to say they are the only player in the market.The Company faces outside pressures from countries such as China, Bolivia and Peru.Poor weather in one country may lead to greater results in others due to supply price pressures. -9- Manufacturing and Sources of Raw Materials Tin metal is mined by us and used to produced tin ingots.We are not dependent on any major suppliers to produce our tin ingots. As part of its plan to emphasize development of offshore deposits, the Company is actively expanding and modernizing its fleet.By going 100% offshore, Leviathan is able to simultaneously achieve its goals of lowering cost structure and increasing the amount of tin it may realize.For the Company’s operation of offshore mining activities in the IUPs, PT AP owns one Cutter Suction Dredger (CSD), and collaborates with several companies.These companies own and operates several CSDs and their equipment may be leased on a short-term basis to do mining in PT AP’s offshore deposit.As an IUP holder, PT AP provides its mining plan to these contractors, which is based on a drilling map to figure out how much tin may exist. The first phase of the mining process involves exploration which defines where the exact location of the tin. This is by using seismic barges to define the sea level and the paleochannels (the vein of the tin sand), then the company employs drill ships to better define the location, the depth and thickness of the paleochannels. The mining vessels use this information as the guide for production. There are two types of dredgers, the Cutter Suction Dredgers and Bucket Ladder Dredgers, two types of ships developed specifically for this type of offshore mining. The sediment is collected by the dredgers and then passes through on-board processing facilities and begins to separate into tin concentrate.This concentrate is then brought to processing operations of PT ALK for smelting and subsequent transformation into tin metal in the form of tin ingots. These dredgers that are used for offshore mining, include the Bucket Ladder Dredger (BLD) and Cutter Suction Dredger (CSD). BLDs are used to mine under water, with the capability to operate in 15 to 50 meters of sea depth and can dig more than 3.5million cubic meters of material every month.Depending on the available tin, an offshore dredge can operate its area for 1 month to several years.They are equipped with circulating buckets attached to a wheel chain, which are used to dig up sediments from the seabed.As the buckets circulate around the wheel chain, they bring the feed up to screens which will filter the sediments for the on board processing.A BLD has the capacity to produce 80 to 100 tonnes of tin concentrate per month.CSDs are equipped with a cutter to break up the overburden and sediments, then the sands are suctioned and processed on board similar to that of the BLDs.A CSD has the capacity to produce 30 to 50 tonnes of tin concentrate per month. PT ALK, the smelting and processing operation of Leviathan, is located in the Ketapang Industrial Estate, Pangkal Pinang of Bangka. Ketapang industrial estate is within close vicinity to Pangkal Balam shipping port, where most of the tin ingots from Bangka are shipped to domestic and export customers.PT ALK has annual production capacity of 6,000 metric tonnes of tin.The Company’s final product sold to customers is 99.85% tin ingot.Finished tin ingots are exported to Singapore and Thailand in sales arranged by brokers.The Company is not dependent upon one or a few major customers. -10- The smelting process involves three reverberatory furnaces that are refractory lined.The tin is smelted from cassiterite concentrate, which is itself approximately 72% tin.The smelting nets 92% of the cassiterite concentrate.After the onboard processing, the tin ore is smelted into tin metal at smelting facilities with total production time around 20-22 hours. The Company currently has the capacity to produce 6,000 tonnes of tin ingots with 99.85% purity. The smelters are under strict regulation for environmental protection and PT ALK has all the necessary compliances with the environmental issues. Government Regulation On January 12, 2009, Law No 4 of 2009 on Mineral and Coal Mining (the “Mining Law”) came into effect. The Mining Law replaced Law No 11 of 1967 (the “Old Mining Law”) and made significant changes to Indonesia’s mining regulatory regime which operated for more than 40 years.Under the Old Mining Law, mining activities were permitted to be carried out under a mining authorization known as Kuasa Pertambangan (KP).There are a number of transitional issues relating to KPs issued under the Old Mining Law. The Mining Law now provides for new forms of mining rights known as: • Mining Business Permits (Izin Usaha Pertambangan – IUP) – basic permits for conducting a mining enterprise within an IUP area; and • Special Mining Business Permits (Izin Usaha Pertambangan Khusus – IUPK) – permits for conducting a mining enterprise within an IUPK area. For IUPs that are not "conversions" from KPs, every holder of an IUP will first need to obtain a Mining Business Permit Area (Wilayah Izin Usaha Pertambangan – WIUP) subject to prescribed minimum and maximum limits. • An Exploration IUP, which authorizes the holder to conduct general survey, exploration and feasibility studies; and • Production Operation IUP, which authorizes the holder to conduct construction, mining, processing and purification, hauling and selling. Under the Mining Law, an IUP holder is only allowed to hold one IUP.However, transitional provisions in Government Regulation No 23 of 2010 allow mining concession holders who held more than one concession before the enforcement of Mining Law, to convert those concessions to IUPs and hold on to them until expiration (subject to compliance with the conditions of the IUPs and the prevailing laws and regulations). The current situation in relation to the Mining Law is that: • KPs should have been converted to IUPs, as required under the implementing regulations; and • IUPs in relation to new work areas are not yet being issued.This is because the Government is still considering what mining areas will be opened up for tendering. Continuing from 2010, we expect foreign investment in the Indonesian mining industry to increase on the back of continued efforts by the government to improve the country's regulatory framework as it seeks to increase revenues derived from mining activities. Recent changes include officially allowing underground mining in protected forests, revised laws to increase the value of the country's natural resource exports, decentralizing mining concessions to local governments and clamping down on illegal mining. The government showed its commitment to improving the country's investment climate when it refused to backtrack on plans despite protests by local communities, which are angry at mining activities damaging the environment and threatening their livelihoods. The government's efforts already seem to be paying off, with Russia's Solway Industries committing US $3 billion to build a nickel smelting plant with annual capacity of 150,000 tonnes in North Maluku province in the first quarter of 2011.Additionally, China's largest coal producer, China Shenhua Energy, intends to start operations at a 3mnt colliery and a 300MW power plant by 2012. In line with the government's push, banks are increasingly willing to finance projects. That said, we note that continued investment in the mining sector rests heavily on whether the government will be able to sustain the level regulatory reform. Environmental Regulations On October 3, 2009, the Indonesian Government passed Law No 32 of 2009 regarding Environmental Protection and Management(the “Environmental Law”), replacing Law No 23 of 1997 on Environmental Management (the “Old Environment Law”). Under the Environmental Law, every business activity having significant impact on the environment (like mining operations) is required to carry out an environmental impact assessment (known as an AMDAL). Based on the assessment of the AMDAL by the Commission of AMDAL Assessment, the Minister, Governor, or Mayor/Regent (in accordance with their respective authority) must specify a decree of environmental feasibility. The decree of environmental feasibility is used as the basis for the issuance of an environmental license by the Minister, Governor, or Mayor/Regent (as applicable). The environmental license is a pre-requisite to obtaining the relevant business license.One of the business activities that must have an AMDAL is the exploitation of mineral resources. The Minister for Environmental Affairs is responsible for issuing a list of the types of businesses which must produce an AMDAL as a pre-requisite to being licensed. -11- There are only a few implementing regulations that have been issued in relation to the Environmental Law. As a result, the implementing regulations of the Old Environment Law still apply in some circumstances, to the extent that they do not contradict the Environmental Law. Under the Old Environmental Law and its implementing regulations: (a) an AMDAL is not required to be prepared for general survey and exploration activities; and (b) an AMDAL must be prepared and approved in order for a business to enter into the exploitation (operation and production) phase. Projects (or sub-projects) which are not required to produce an AMDAL may nevertheless still be required to produce Environmental Management Efforts (UKL) and Environmental Monitoring Efforts (UPL).Technical guidelines announced by the Minister of Energy and Mineral Resources state that regional governments are responsible for approving AMDALs in their respective jurisdictions and for supervising environmental management and the monitoring efforts of an IUP holder. Further details regarding AMDAL requirements are set out in Government Regulation No 27 of 1999 on Environmental Impact Assessment, which is the implementing regulation of the Old Environment Law. Under the Old Environment Law and its implementing regulations, an AMDAL consists of several components, namely: (a) a framework of reference document used to establish the framework for the AMDAL (KA-ANDAL); (b) an environmental impact analysis report (ANDAL); (c) an environmental management plan (RKL); and (d) an environmental monitoring plan (RPL). Although the components of an AMDAL have not been specified, the Environmental Law stipulates that an AMDAL document must contain the following: (a) an assessment of the impact of the business activities plan; (b) an evaluation of the activities in the area surrounding the location of the business; (c) feedback from the community on the business activities plan; (d) an estimation of the impact andsignificance of the impact that may occur if the business activities plan is implemented; (e) a holistic evaluation of the impact that may occur to determine the environmental feasibility; and (f) an environmental management and monitoring plan. In addition to the requirement to obtain an environmental license, every business and/or activity that has the potential to cause a significant impact on the environment, a threat to the ecosystem and life, and/or human health and safety must also conduct an environmental risk analysis. A number of other regulations also apply to mining operations, requiring operators to obtain licenses for the disposal of waste and toxic or hazardous materials. PT AP, in connection with its Exploration IUPs, must submit periodic reports on the implementation of environmental management and monitoring in respect of its Exploration IUPs.Failure to submit the periodic reports may result in the revocation of the Exploration IUPs. PT ALK operates a smelter under a license first issued in 2006 and later amended in 2008 when it increased its production capacity from 2,000 MT/year to 6,000 MT/year. Under PT ALK's environmental approvals, if PT ALK increases its production capacity, it must obtain a new environmental approval. Tin mining operations generate various waste products, including smelter slag and/or discarded gravel. Smelter slag can contain traces of lead and arsenic, so disposal in a safe way is important in order to avoid potential liability for harm to the environment and possible breaches of the environmental compliance provisions. Employees We currently employ approximately 100 full-time employees. Item 1A. Risk Factors. We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. -12- Item 2.Financial Information. Management’s Discussion and Analysis of Financial Condition and Results of Operations Except for the historical information contained herein, the matters discussed in this management’s discussion and analysis of financial condition and results of operations (“MD&A”), may include forward-looking statements that involve certain risks and uncertainties.Actual results may differ from those anticipated by us as a result of various factors, both foreseen and unforeseen, including, but not limited to economic, competitive, governmental and technological factors that could affect our ability to achieve our goals. This MD&A is provided as a supplement to the consolidated financial statements and notes thereto included elsewhere in this Form 8-K/A (this “Report”) in order to enhance your understanding of our results of operations and financial condition and should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and related notes thereto included elsewhere in this Report.Historical results of operations, percentage margin fluctuations and any trends that may be inferred from the discussion below are not necessarily indicative of the operating results for any future period.Our MD&A is organized as follows: • Company Overview.This section provides a more detailed description of our Company, operating segments, products and services offered. • Critical Accounting Policies and Estimates.This section discusses those accounting policies that are considered important to the evaluation and reporting of our financial condition and results of operations, and whose application requires us to exercise subjective or complex judgments in making estimates and assumptions.In addition, all of our significant accounting policies, including our critical accounting policies, are summarized in Note2, “Summary of Significant Accounting Policies,” of our notes to consolidated financial statements included elsewhere in this Report. • Overview of Results of Operations.These sections provide our analysis and outlook for the significant line items on our consolidated statements of operations, as well as other information that we deem meaningful to understand our results of operations. • Liquidity and Capital Resources.This section provides an analysis of our liquidity and cash flows. • New Accounting Pronouncements.This section provides a summary of the most recent authoritative accounting standards and guidance that have either been recently adopted by us or may be adopted in the future. Company Overview DE Acquisition 3, Inc. (DE Acquisition 3) was incorporated in Delaware on February 24, 2010, with an objective to acquire, or merge with, an operating business.Pursuant to the Exchange Agreement, on August 22, 2011, DE Acquisition 3 acquired 100% of the issued and outstanding equity interests of Top Yield Holdings Limited, a British Virgin Islands company (“Top Yield”) in exchange for 16,705,406 shares of DE Acquisition 3’s Common Stock.DE Acquisition 3 changed its name to Leviathan Minerals Group Incorporated (“Leviathan”) and its fiscal year end to December 31.As a result of the reverse acquisition transaction, Leviathan is now engaged in the business of the exploration, mining, processing, smelting and marketing of tin off the shore of Bangka Island, Indonesia. Top Yield was incorporated on January 10, 2010.From the date of incorporation until the date of the reverse merger, Top Yield was owned 100% by Dynamic Event Limited, a British Virgin Island company.Dynamic Event is owned equally by Mr. David Supardi and Mr. Ape Tjandra.In September 2009, Mr. David Supardi and Mr. Ape Tjandra entered into a nonbinding agreement to acquire PT Aega Prima (PT AP) and PT Alam Lestai Kencana (PT ALK) and other companies that they deemed required for the future of the company.Through a series of transactions throughout fiscal year 2010, Top Yield acquired or gained control through contributions by Mr. David Supardi and Mr. Ape Tjandra, Europe-China Union Holding Limited (EC), PT Havilah Abadi Sejahtera (PT HAS), PT AP and PT ALK. Through its wholly-owned subsidiary, Top Yield, Leviathan owns: · 80% of PT AP, a company incorporated in the Republic of Indonesia · 99% of PT ALK, a company incorporated in the Republic of Indonesia · 99% of PT Havilah Abadi Sejahtera, a company incorporate in the Republic of Indonesia (“PT HAS”) · 100% of Europe-China Commercial Union Holding Limited, a British Virgin Islands company (“EC”) · 100% of Crown Sail Limited, a British Virgin Islands company (“CS”) -13- Critical Accounting Policies The discussion and analysis of our consolidated financial statements and results of operations is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosures of contingent assets and liabilities.On an on-going basis, we evaluate for reasonableness.We base our estimates on historical experience and on various other assumptions that management believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that may not be readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. We believe that the significant accounting policies, as described in Note 2 of our consolidated financial statements, “Summary of Significant Accounting Policies” should be read in conjunction with management’s discussion and analysis of financial condition and results of operations.We believe the following represents the most critical accounting policies that affect our consolidated financial statements. Revenue Recognition. Revenue is recognized, net of customers’ discounts, when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is determinable, and collectability is reasonably assured. We recognize revenue from sale of tin ingots when title, ownership, and risk of loss pass to the customer, all of which generally occurs upon delivery of the product to our customer's respective locations.Revenue from product sales are recognized on a gross basis as the indicators for recording revenue on a gross basis are persuasive. Our arrangements include pricing provisions which allow adjustment to the tin ingot price based on the spot market upon shipment to end users.As a result, we have recorded shipments on a provisional basis until final settlement is reached. The pricing provisions are characterized as freestanding derivatives and are required to be accounted for separately once the product is received by the end user. The derivative instrument, which is settled and billed once final pricing settlement is reached, is marked to fair value as a revenue adjustment each reporting period based upon the estimated forward settlement until prices are actually settled. Impairment of Long-Lived Assets.We review and evaluate the carrying amounts of non-financial assets including property, plant and equipment, capitalized mineral properties development costs, and other long-lived assets when events or changes in circumstances indicate that the carrying amount may not be recoverable.Reduction in the carrying value of property, plant and equipment, or other long-lived assets, with a corresponding charge to earnings, are recorded to the extent that the estimated future net cash flows are less than the carrying value. Estimates of future cash flows are subject to risks and uncertainties.It is reasonably possible that changes in circumstances could occur which may affect the recoverability of our properties and long-lived assets. Goodwill.Goodwill is related to PT ALK acquisition, which closed on April 14, 2010. In accordance with FASB ASC Topic 350-20, Intangibles — Goodwill and Other, Goodwill, or ASC 350-20, we test goodwill for impairment annually at the end of its fourth quarter, referred to as the annual test date. Exploration and Development Costs.Costs incurred before mineralization are classified as proven and probable reserves are expensed and classified as exploration expense. Capitalization of development costs, that meet the definition of an asset, begins once mineralization is classified as proven and probable reserves.Such costs are amortized using the straight line method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to income. Provision for Environmental Rehabilitation. Expenditures relating to environmental rehabilitation programs undertaken during mining operations are charged to production expenses as incurred. Significant restoration, rehabilitation and environmental expenditure to be incurred subsequent to the cessation of production of each mine property is provided based on the present value of the estimated expenditure to be incurred. -14- Business combinations – Purchase Price Allocations.We allocate the purchase price of acquired businesses to the tangible and intangible assets acquired and liabilities assumed based on estimated fair values.Our purchase price allocation methodology contains uncertainties because it requires management to make assumptions and to apply judgment to estimate the fair value of acquired assets and liabilities. Management estimates the fair value of assets and liabilities based upon quoted market prices, the carrying value of the acquired assets and widely accepted valuation techniques, including discounted cash flows and market multiple analyses. Unanticipated events or circumstances may occur which could affect the accuracy of our fair value estimates, including assumptions regarding industry economic factors and business strategies. Overview of Results of Operations The following selected comparative financial information for the six months ended June 30, 2011 and 2010, and the year ended December 31, 2010 and 2009 have been derived from and should be read in conjunction with our financial statements for the six months ended June 30, 2011 and 2010, and the fiscal years ended December 31, 2010 and 2009 included in this Report. Results of Operations for the Six-Month Period Ended June 30, 2011 and 2010 The six months ended June 30, 2011 include six months of operating results for all entities.In comparison, the six months ended June 30, 2010 include period from January 10 to June 30, 2010 and January 1 to April 14, 2010 as the predecessor which incorporates 2.5 months of operating results for PT HAS, PT AP, PT ALK and five months of operating results for EC.Top Yield acquired EC on February 10, 2010.On April 14, 2010, Top Yield gained control of PT HAS, PT AP and PT ALK and as of that date, these entities were consolidated with Top Yield.The timing of Top Yield’s acquisitions during in the six month period ended June 30, 2010 impacts the results of operation comparative analysis presented below. Revenue Revenue increased to $36.7 million for the six month ended June 30, 2011 from $6.6 million for the period from January 10 to June 30, 2010 and from $6.9 million for the period from January 1 to April 14, 2010. The increase in net sales revenue for the six months ended June 30, 2011 is a result of an increase in the volume of tin ingots sold and an increase in the selling price of tin per ton.Our average selling price for the six months ended June 30, 2011 was approximately $18,000 per ton as compared to $17,000 per ton from January 10 to June 30, 2010 and January 1 to April 14, 2010.In addition, we sold approximately 2,000 tons of tin ingots in the six months ended June 30, 2011 as compared to approximately 800 tons of tin ingots sold from January 10 to June 30, 2010 and January 1 to April 14, 2010 in total. Revenue also included price adjustments.Our arrangements include pricing provisions which allow adjustment to the tin ingot price based on the spot market upon shipment to end users.As a result, we have recorded shipments on a provisional basis until final settlement is reached. The pricing provisions are characterized as freestanding derivatives and are required to be accounted for separately once the product is received by the end user. The derivative instrument, which is settled and billed once final pricing settlement is reached, is marked to fair value as a revenue adjustment each reporting period basedupon the estimated forward settlement until prices are actually settled. Cost of Revenue Cost of revenue for the six months ended June 30, 2011 increased to $30.7 million from $4.8 million from January 10 to June 30, 2010 and $5.4 million from January 1 to April 14, 2010. The increase in cost of sales is primarily due to the increase in the cost of tin sand.During the six months ended June 30, 2011, the cost of tin sand increased to 78% to approximately $16,000 per ton as compared to $9,000 per ton from January 10 to June 30, 2010 and January 1 to April 14, 2010.Tin sand represents approximately 97% of total production cost for the six months ended June 30, 2011 as compared to 94% from January 10 to June 30, 2010 and January 1 to April 14, 2010 in total.The increase in the cost of tin sand negatively impacted our margins. -15- Equipment used to perform the smelter process needs to run 24 hours per day to maintain the temperature necessary to produce tin ingots from the tin sand.With only one ship, PT AP does not produce sufficient tin sand for PT ALK to run at full capacity to justify keeping the equipment running.As such we purchase tin sand from third party mining companies to supplement PT ALK’s demand for tin sand.During the six months ended June 30, 2011, we purchased approximately 2,100 tons of tin sand at an approximate average cost of $17,000 per ton.During the 2.5 months ended June 30, 2010, we purchased approximately 580 tons of tin sand at an approximate average cost of $9,000 per ton. We produce approximately 0.7 tons of tin ingot for every ton of tin sand.Raw materials used to produce tin ingots include tin sand as well as anthracite and other secondary ingredients. Selling and Administrative Expenses Selling, general and administrative expenses for the six months ended June 30, 2011 increased to $2.3 million from $0.7 million from January 10 to June 30, 2010 and $0.7 million from January 1 to April 14, 2010.The increase in expenses resulted primarily from: • $0.4 million increase due to a full six months of corporate expenses at Top Yield and PT HAS.Corporate expenses include professional fees, rent expense and other general and administrative items.Top Yield was incorporated in February 2010 and Top Yield gained control of PT HAS on April 14, 2010. • $1.1 million increase due to a full six months of expense from PT ALK and PT AP. • $0.1 million net increase in other selling, general and administrative expenses. Other Operating Income (Expense), net Net other operating income (expense), net decreased $0.1 million during the six months ended June 30, 2011 over the period from January 10 to June 30, 2010 and January 1 to April 14, 2010. For the six months ended June 30, 2011, hedging gains and losses recorded by PT ALK and EC offset, resulting in no net gain or loss during the six months ended June 30, 2011.From January 10 to June 30, 2010, EC recorded $1.1 million in hedging gains which represented five months of results. PT ALK recorded $1.4 million in hedging losses based on 2.5 months of transactions for the six month period ended June 30, 2010.From January 1 to April 14, 2010, PT ALK recorded $0.2 million in hedging losses, offset by $0.7 million in other income, net. Provision (Benefit) for Income Taxes For the six months ended June 30, 2011 and the period from January 10 to June 30, 2010, we recorded a benefit of $0.2 million and a provision of $0.3 million from January 1 to April 14, 2010.The provision for all periods includes an accrual for items that we believe may be challenged by Indonesian taxing authorities. The effective income tax rate for the six months end June 30, 2011 and the period from January 10 to June 30, 2010 2010 differs from the Indonesian statutory rate of 25percent primarily due to the full valuation allowance on specific Indonesian subsidiaries deferred tax assets, the effects of foreign tax rate differential including countries which do not have income taxes and accruals for uncertain tax positions. Results of Operations for the Year Ended December 31, 2010 and 2009 The period ended December 31, 2010 includes 8.5 months of operating results for PT HAS, PT AP, PT ALK and eleven months of operating results for EC.Top Yield acquired EC on February 10, 2010.On April 14, 2010, Top Yield gained control of PT HAS, PT ALK and PT AP and as of that date, these entities were consolidated with Top Yield. The year ended December 31, 2009 include 12 months of operating results for only PT ALK.PT ALK is considered the predecessor entity as PT ALK most resembles the operating results of Top Yield. The analysis below compares the operating results of Top Yield and subsidiaries for the period ended December 31, 2010 to the operating results of PT ALK for the year ended December 31, 2009. -16- Revenue Revenue increased to $26.5 million for the year ended December 31, 2010 from $14.7 million for the year ended December 31, 2009.Revenue for the period from January 10 to April 14, 2010 was $6.9 million. The increase in net sales revenue for the year ended December 31, 2010 is a result of an increase in the volume of tin ingots sold and an increase in the selling price of tin per ton.Our average selling price for the year ended December 31, 2010 was approximately $16,000 per ton.In addition, we sold approximately 1,600 tons of tin ingots in the year ended December 31, 2010. Our production of tin ingot increased from fiscal year 2009 to fiscal year 2010 as PT ALK was in operations for all fiscal year 2010 as compared to only 8.5 months in fiscal year 2009. Cost of Revenue Cost of revenue for the year ended December 31, 2010 increased to $17.8 million from $14.5 million for the year ended December 31, 2009.Cost of revenue for the period from January 10 to April 14, 2010 was $5.4 million. The composition of where we sourced our tin sand changed in fiscal year 2010, resulting in an improvement to our margins.During the year ended December 31, 2010, sourcing tin sand directly from our concessions owned by PT AP grew to 322 tons or 365%.During the year ended December 31, 2010, we purchased approximately 2,300 tons of tin sand at an average purchase price of $10,000 per ton. During the year ended December 31, 2009, sourcing tin sand directly from our concessions owned by PT AP was 69 tons. During the year ended December 31, 2009, we purchased approximately 1,600 tons of tin sand at an average purchase price of $9,000 per ton. Fiscal year 2009 represented the first full year of operations for PT ALK. Selling and Administrative Expenses Selling, general and administrative expenses for the year ended December 31, 2010 decreased to $2.9 million from $4.8 million for the year ended December 31, 2009.Selling and administrative expenses for the period from January 10 to April 14, 2010 was $0.7 million. The decrease in fiscal year 2010 was due to the following: · Commission expense of $2.8 million incurred the year ended December 31, 2009.No commission expense was incurred from January 10 to December 31, 2010. · The decrease was offset by $0.7 million increase in corporate expenses at Top Yield and PT HAS, which began operations in fiscal year 2010.Corporate expenses include professional fees, rent expense and other general and administrative items. Other Operating Income and Expenses Net other operating income and expenses decreased $2.9 million to net expense of $0.2 million in the year ended December 31, 2010 from $2.7 million during the year ended December 31, 2009.Net other operating income and for the period from January 10 to April 14, 2010 was $0.5 million. The net decrease was primarily due hedging activities.During the year ended December 31, 2010, since EC and PT ALK are consolidated into Top Yield, PT ALK and EC’s hedging gains and losses netted in consolidation after April 14, 2010.During the year ended December 31, 2009, PT ALK recorded $2.5 million in hedging gains. Provision for Income Taxes Provision for income taxes for the period ended December 31, 2010 and year ended December 31, 2009 decreased remained was $0.3 million.Provision for incomes taxes from January 10 to April 14, 2010 was $0.3 million.The provision for all periods includes an accrual for items that we believe may be challenged by Indonesian taxing authorities. -17- The effective income tax rate for the years end December 31, 2010 and 2009 differs from the Indonesian statutory rate of 25percent primarily due to the full valuation allowance on specific Indonesian subsidiaries deferred tax assets, the effects of foreign tax rate differential including countries which do not have income taxes and accruals for uncertain tax positions. Liquidity and Capital Resources The following table presents selected financial statistics and information for the six months ended June 30, 2011, January 10 to June 30, 2010 and January 1 to April 14, 2010. Six months January 10, 2010 January 1, 2010 June 30, 2011 June 30, 2011 to April 14, 2010 Cash and cash equivalents $ 2,569,057 $ 1,860,987 $ 528,149 Net increase in cash and cash equivalents $ 556,415 $ 1,860,987 $ 469,328 Net income $ 3,865,423 $ 1,209,143 $ 937,320 Net cash provided by operating activities $ 1,987,665 $ 347,967 $ 520,358 The following table summarizes our consolidated statements of cash flows for the six months ended June 30, 2011, January 10 to June 30, 2010 and January 1 to April 14, 2010: Six months June 30, 2011 January 10, 2010 to June 30, 2010 January 1, 2010 to April 14, 2010 Net income $ 3,865,423 $ 1,209,143 $ 937,320 Non-cash expenses 327,518 93,153 280,274 Change in accounts receivable (2,072,029 ) (2,931,563 ) 874,876 Change in other assets and liabilities (133,247 ) 1,977,234 (1,572,112 ) Net cash provided by operating activities $ 1,987,665 $ 347,967 $ 520,358 Cash Flows from Operating Activities Cash provided by operations was negatively impacted by our growth in accounts receivable in the six months ended June 30, 2011 and from January 10 to June 30, 2010 as a result in our increase in sales.The following summarizes our consolidated statements of cash flows for the six months ended June 30, 2011, period from January 10 to June 30, 2010 and January 1 to April 14, 2010. Net Income.As referenced in the above table, net income makes up the majority of our cash generated from operations for the six months ended June 30, 2011, January 10 to June 30, 2010 and January 1 to April 14, 2010. Accounts Receivable.Accounts receivable grew by approximately $2.1 million and $2.9 million for the six months ended June 30, 2011 and January 10 to June 30, 2010, respectively.The increase in accounts receivable directly corresponds to the increase in our revenue and the timing of our sales.During the six months ended June 30, 2011 and period from January 10 to June 30, 2010, sales were concentrated in the second quarter due to monsoon season, which occurs during the first and fourth quarters each year. Other Assets and Liabilities.Cash from operations was negatively impacted from increases in inventories and other current assets during the six months ending June 30, 2011.From January 10 to June 30, 2010, decreases in accounts payable accounted for the negative impact to cash.From January 1 to April 14, 2010, increases in inventories accounted for the negative impact to cash. -18- Cash Flows from Investing Activities Net cash used in investing activities for the six months ended June 30, 2011 of $0.2 million related to purchases of equipment.During the period months ended June 30, 2010, we acquired PT ALK and EC and gained control of PT AP.These transactions contributed cash of $1.6 million. Cash Flows from Financing Activities Cash used in financing activities for the six months ended June 30, 2011 was $1.3 million related to transactions with our major shareholder, David Supardi.Mr. Supardi provided cash to finance operating activities such as professional fees and general and administrative expenses.Cash provides by Mr. Supardi primarily occurred prior to the private placement funding in August 2011.We do not anticipate significant transactions to continue with Mr. Supardi for the remainder of fiscal year 2011. Cash At June 30, 2011, we had cash and cash equivalents of $2.6 million.We intend to use this cash for operations and investment in equipment. On August 22, 2011, we issued senior convertible notes and warrants whereby we raised an aggregate principal amount of $5,020,000 in a private placement offering.The Notes mature on February 18, 2013, and bear interest at the rate of 10% per annum.The amount due under the Notes shall be converted into 1,181,177 of Common Stock (i) immediately upon the effective date of the listing of the Common Stock on any national securities exchange in the United States or (ii) at the discretion of the investor. In addition, the investors received two-year warrants to purchase an aggregate of 753,129 shares of our common stock at an exercise price of $4.25 per share. Of the net proceeds from this private placement, we plan to use approximately $2,000,000 to continue exploration and drilling activities.We have used approximately half of the $2,000,000 for exploration and drilling activities through December 31, 2011 and plan to use the balance through June 30, 2012.Exploration and drilling activities include exploratory drilling, sampling and producing a feasibility study that identifies proved and probable reserves.We do not foresee investing in capital expenditures outside of exploration and drilling activities. The balance of the funds will be used towards professional fees and for working capital. Should we raise additional capital, we will purchase a dredger. We believe that its cash and cash equivalents on hand as of June 30, 2011, together cash flows from operations and the capital raised in the private placement will be sufficient to meet its working capital and capital expenditure requirements for the fiscal year 2012. Contractual Obligations The following table summarizes our significant contractual obligations, all of which relate to operating leases, at June 30, 2011 and the effect that such obligations are expected to have on our liquidity and cash in future periods.Our operating leases include office and vehicle leases.Our office lease is for our Asia headquarters in Jakarta, Indonesia. Year ended December 31 For the remainder of the year $ 38,328 2012 83,624 2013 83,624 2014 83,624 2015 83,624 2016 and thereafter 334,495 $ 707,319 -19- Seasonality Our mining productions are affected by the monsoon season from December through March each year.PT AP holds Indonesian mining permits or concessions known as Izin Usaha Pertambangan or IUP.PT AP Production Operation IUPs are in the monsoon affected area. During this period, we cease mining operations and our sales are negatively impacted in the fourth and first quarters of each year and as we are unable to mine, we rely on third parties to source tin sand. Off Balance Sheet Arrangements We do not have any off balance sheet arrangements. New Accounting Pronouncements Variable Interest Entities.In June 2009, the ASC guidance for consolidation accounting was updated to require an entity to perform a qualitative analysis to determine whether the enterprise’s variable interest gives it a controlling financial interest in a VIE. This qualitative analysis identifies the primary beneficiary of a VIE as the entity that has both of the following characteristics: (i) the power to direct the activities of a VIE that most significantly impact the entity’s economic performance and (ii) the obligation to absorb losses or receive benefits from the entity that could potentially be significant to the VIE. The updated guidance also requires ongoing reassessments of the primary beneficiary of a VIE. Adoption of the updated guidance, effective for the Company’s fiscal year beginning January 1, 2010, had no impact our consolidated financial position, results of operations or cash flows. Fair Value Accounting.In January 2010, ASC guidance for fair value measurements and disclosure was updated to require additional disclosures related to transfers in and out of level 1 and 2 fair value measurements. The guidance was amended to clarify the level of disaggregation required for assets and liabilities and the disclosures required for inputs and valuation techniques used to measure the fair value of assets and liabilities that fall in either level 2 or level 3. The updated guidance was effective for the our fiscal year beginning January 1, 2010. The adoption had no impact on our consolidated financial position, results of operations or cash flows. Business Combination.In December 2010, the ASC guidance for business combinations was updated to clarify existing guidance which requires a public entity to disclose pro forma revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual period only. The update also expands the supplemental pro forma disclosures required to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The updated guidance is effective for our fiscal year beginning January 1, 2011. We are evaluating the potential impact of adopting this guidance on our consolidated financial position, results of operations and cash flows. Fair Value Accounting.In January 2010, the ASC guidance for fair value measurements and disclosure was updated to require enhanced detail in the level 3 reconciliation. The updated guidance is effective for our fiscal year beginning January 1, 2011. The Company expects minimal impact from adopting this guidance. -20- Item 3. Properties. Property Location of the IUP Property Our IUPs allow us to mine tin sand off the shore of Bangka Island, Indonesia.The area covered by the IUPs is only reachable by boat and all mining is done by dredging.Bangka Island is located in the world’s largest tin belt and world’s principal tin-producing center. Bangka Island is one of the islands belonging to Indonesia’s Bangka-Belitung Province. Bangka is surrounded by the South China Sea, Bangka straights and the Java Sea. Bangka lies just east of Sumatra, separated by Bangka Strait.Bangka is 250 miles from Jakarta. Pangkal Pinang is the largest town, the capital of Bangka Belitung and whereour smelter is located.Bangka’s population is approximately 600,000. IUPs for Properties PT AP holds 16 Exploration IUPs which were granted to PT AP by the Governor of Bangka Belitung Province on March 15, 2010.All of PT AP's Exploration IUPs will expire on September 4, 2012.The Company anticipates it will be able to extend or convert its IUPs before their expiration.We cannot, however, provide assurance that the IUPs will not be subject to challenge or that the Indonesian Government will not vary the terms applicable to the IUPs by new regulations. Exploration IUPs can be granted for a maximum of 8 years, including 1 year of general surveys, 3 years of exploration (which can be extended twice for 1 year on each extension) and 1 year for feasibility study (which can be extended once for 1 year). Based on IndonesianMining Law, such extensions are subject to approval by the government authority issuing the IUP. Law No. 4 of 2009 is silent on how the application process to extend an Exploration IUP. -21- The following table sets out the various property rights from IUPs held by PT AP (all areas covered by the Exploration IUP are 4-12 miles from shore): We currently hold 19 concessions (16 Exploration IUP and 3 Operational Production IUP) surrounding Bangka Island. The Operational Production IUPs summarized below, and totaling 783.5 hectares,were granted by a decree of the Governor of Bangka Belitung Islands, are located from four totwelve miles from the shore and term of each IUP and can be extended by a maximum of 20 years (two 10 year extensions).There is no limit on the amount of tin that can be mined from these concessions and there are no royalties or annual maintenance fees due on these properties. IUP Number Area Code Blok Kelabut Area (Hectares) Date of Issuance Date of Effectiveness Date of Expiry 102/DPE/2010 A.1 March 15, 2010 November 14, 2009 November 13, 2016 409/DPE/2010 A.2 April 30, 2010 April 30, 2010 April 29, 2025 418/DPE/2010 A.3 May 3, 2010 May 3, 2010 May 2, 2025 The Exploration IUPs summarized below, and totaling 28,265 hectares,were granted by a decree of the Governor of Bangka Belitung Islands, are located from four totwelve miles from the shore, were issued on March 15, 2010 (with a date of effectiveness of September 5, 2009) and expire on September 4, 2012.At least 3 months before the Date of Expiry of the Exploration IUP, we plan to apply to upgrade the Exploration IUP to a Production Operation IUP, in accordance with the laws and regulations. IUP Number Area Code Blok Kelabut Area (Hectares) 155/DPE/2010 Blok Sangau 01 156/DPE/2010 Blok Sangau 02 157/DPE/2010 Blok Genting 01 158/DPE/2010 Blok Genting 02 159/DPE/2010 Blok Genting 03 160/DPE/2010 Blok Bubus 01 161/DPE/2010 Blok Bubus 02 162/DPE/2010 Blok Bubus 03 163/DPE/2010 Blok Mengkudu 01 164/DPE/2010 Blok Mengkudu 02 165/DPE/2010 Blok Mengkudu 03 166/DPE/2010 Blok Mengkudu 04 167/DPE/2010 Blok Mengkudu 05 168/DPE/2010 Blok Mengkudu 06 169/DPE/2010 Blok Mengkudu 07 170/DPE/2010 Blok Kelabata The Company’s 29,048.4 hectacres of mining concessions are located near the northern coast of Bangka Island. Bangka Island is located at the southernmost tip of the Major Granite Tin Belt which stretches from the Yunnan Province of China through the Burma Peninsula.The Blok Kelabat IUPs are in the production stage.The Blok Sangau 02 and Blok Bobus 03 IUPs are in the development stage.The remaining IUPs are in the exploratory stage. -22- Although there is a high concentration of tin minerals within the granite in the Company’s concessions off Bangka, tin does not occur naturally as a pure metal. By far the most economically important tin mineral is cassiterite, a naturally occurring oxide of tin with the chemical formula SnO2.In its purest form it contains 76%-78% of tin, and off Bangka Island it has been shown to be roughly 78.77% tinTin minerals are almost invariably found in association with granitic rock.About 80% of the world’s tin is derived not from primary lodes but from unconsolidated secondary, or placer, deposits. These are superficial deposits which have become concentrated over the course of time by a continual disintegration of the host rock. Cassiterite is very resistant to chemical and mechanical weathering, as well as having a high specific gravity.Erosion of the host rock and tin-bearing veins results in the concentration of tin minerals at regions distant from primary lodes. Many secondary deposits consist of gravels, sands, silts and clay washed down by rivers and streams and deposited in valleys or under the sea. -23- Using seismic and hydrographic analysis to assess these deposits is essential to determining the value of recoverable tin metal in a given area. As of November 2010, approximately 10,848 Ha of seismic and hydrographic surveys had been conducted, with one concession, the Blok Klabat (1,643 Ha) selected for drilling.As of March 25, 2011, 94 holes had been completed in the area covering over 900 HA. Source:Minarco Mineconsult Type of Work Company License Name Amount Commentary Seismic Surveys and Hydrographic Surveys AP Blok Klabat Blok Bubus Blok Sangau 10,848 Ha Seismic Surveys: Conducted to identify buried historical channels and basement lows which contain the highest concentration of tin sand. Drilling AP Blok Klabat 900 Ha 94 Holes 1,500m Drilled Drilling spacing of 300m by 300m up to 150m x 150m targeted on the Paleochannels identified through the seismic survey work. Assay Analysis AP Blok Klabat Routine Assay Analysis is conducted on 1m samples on the drill boat through a series of wet sieving and weighing.The pre-concentrated sample is then sent to shore and undergoes a final sieve, weighing and recording step to determine the final tin sand quantity in kg/m Source: Minarco Mineconsult The data from seismic and hydrographic surveys, as well as from drilling in the Blok Klabat, are being independently assessed by Minarco Mineconsult, the Company’s technical advisor. Infrastructure, Climate and Topography Most of the geographical faces of the island consist of lower plains, swamps, small hills and coastline. The weather is a hot and humid tropical wet and dry climate according to the Köppen climate classification system. Despite being located relatively close to the equator, the area has distinct wet and dry seasons. Wet seasons in Bangka cover the majority of the year, running from November through June. History of the IUP Property Tin mining operations in Indonesia have taken place for more than 200 years.About 80% of the world’s tin deposits are in the form of unconsolidated alluvial deposits located across the Indonesian tin belt, an area that extends approximately 3,000 kilometers from Thailand, to the Malaysian Peninsula, and down through Indonesia.Tin mining activities were initially influenced by a limited number of large conglomerates, however after the approval of Indonesian local autonomy law and the passing of regional jurisdiction that encouraged independent local income, mining activities transitioned to smaller groups or individual operations.Increased foreign investment, high prices, positive global outlook, emerging new Asian markets and the rebound and growth of the electronics industry are large factors influencing future expectations of the Indonesia tin industry. To the Company’s knowledge, no mining was previously done on their properties.Since 2009, we have mined over 1,096 tonnes of tin bearing sands with average tin concentration ranging between 70% and 72%. Our smelter facility is located in Ketapang Industrial Estate, Pengkal Pinang on Bangka Island. Our executive office in the Central district of Hong Kong is co-located with Yong Lok Minerals Holding Limited, a company owned by David Supardi. -24- Item 4.Security Ownership of Certain Beneficial Owners and Management. Immediately after the Closing, 17,646,818 shares of Common Stock are expected to be issued and outstanding after taking into effect the shares of Common Stock to be cancelled pursuant to the Share Cancellation Agreement. Unless otherwise indicated in the table, the persons and entities named in the table have sole voting and investment power with respect to the shares set forth opposite the stockholder’s name, subject to community property laws, where applicable. Beneficial ownership is determined in accordance with the rules of the SEC. Beneficial Owner No. of Securities Percentage Ownership Directors and Officers Samuel Zia(2) - * Janet Gutkin(3) - * Tjsiam Suwardi (4) - * James Rosenbaum(5) - * James Ulland(6) % Ronald E. Eibensteiner(7) % Dennis Nguyen(8) % 5% Beneficial Owners David Israel Supardi(1) 8,352,703 % Ape Nigata Tjandra(9) 8,352,703 % New Asia Partners LLC % Dynamic Event 16,705,406 94.66 % Total Officers and Directors 10,151,615 % Total Outstanding 17,646,818 * Represents less than 1% (1) Represents 50% of the total number of shares of outstanding Common Stock of the Issuer owned by Dynamic Event.Mr. Supardi owns 50% of the issued and outstanding capital stock of Dynamic Event and may be deemed to the beneficial owner of 50% of the total number of securities of the Issuer owned by Dynamic Event as he has voting and investment control over such securities. (2) Samuel Zia is the Chief Executive Officer, President and a director of the Company. (3) Janet Gutkin is the Chief Financial Officer, Treasurer and a director of the Company. (4) Tisiam Suwardi is a director of the Company. (5) James Rosenbaum is a director of the Company. (6)James Ulland is a director of the Company. Represents 23,529 shares of Common Stock of the Issuer underlying a convertible promissory note and 3,751 shares of Common Stock of the Issuer underlying an Investorwarrant to purchase share of Common Stock of the Issuer issued in the private placement. (7) Ronald E. Eibensteiner is a director of the Company.Represents 94,141 shares of Common Stock owned by Wyncrest Capital, Inc. ("Wyncrest"), a Shareholder to purchase 75,313 shares of common stock issued at the time of the merger to Wyncrest, 18,753 shares of Common Stock underlying an Investor to purchase common stock, and 117,647 shares of Common Stock issuable upon conversion of convertible promissory notes owned by Wyncrest and issued in connection with the private placement. Mr. Eibensteiner is the President of Wyncrest and has sole voting and investment control over the securities owned by Wyncrest. (8) Dennis Nguyen is a director of the Company and former President. Represents 814,321 shares of Common Stock of the Issuer owned by NAP and a Shareholder to purchase 651,457 shares of Common Stock of the Company issued at the time of the Share Exchange. Mr. Nguyen is the Chairman of NAP and has voting and investment control over the securities of the Company owned by NAP. (9) Represents 50% of the total number of shares of outstanding Common Stock of the Issuer owned by Dynamic Event.Mr. Tjandra owns 50% of the issued and outstanding capital stock of Dynamic Event and may be deemed to the beneficial owner of 50% of the total number of securities of the Issuer owned by Dynamic Event as he has voting and investment control over such securities. -25- Changes in Control Reference is made to Item 2.01 and Item 5.01 for a description of the change in control of the Company as a result of the transactions disclosed herein. Item 5. Directors and Executive Officers The following table sets forth certain information regarding the Company’s directors and executive officers. Name Age Position Samuel Zia 56 Chief Executive Officer, President and Director Janet Gutkin 39 Chief Financial Officer, Treasurer and Secretary Ronald E. Eibensteiner 59 Director Tjsiam Suwardi
